PER CURIAM:
The claimant brought this action for damage to her 1988 Chrysler LeBaron which occurred when the vehicle encountered icy pavement on a road maintained by the respondent in Ohio County. The Court is of the opinion to deny the claim as stated more fully below.
The incident giving rise to this claim occurred on December 27, 1997, at approximately 7:35 a.m. The claimant was driving on Cherry Hill Road (County Route 3) near Warwood in the vicinity of Highland Avenue. The evidence adduced at hearing established that the claimant’s *150vehicle encountered a patch of ice, causing the claimant to lose control and slide into a hillside. The vehicle sustained damage to the oil pan, bumper, grill and paint. The claimant submitted into evidence repair estimates in the total amount of $601.86. The claimant carried liability insurance only.
Route 3 in this area is a secondary road in terms of maintenance priority. The speed limit was 35 miles per hour. The claimant was traveling approximately 30 miles per hour. The respondent had been engaged in snow and ice removal since early that morning. The evidence established that it was the respondent’s normal practice to treat primary roads first, before moving on to the low priority roads. The respondent’s employees reached Route 3 approximately one hour after the claimant’s accident.
It is well established that the respondent is neither an insurer nor a guarantor of the safety of motorists upon its roads and highways. Adkins vs. Sims, 46 S.E.2d 81 (W.Va. 1947). The Court is of the opinion that the respondent was acting diligently to remove snow and ice hazards on the morning of the claimant’s accident and that there is insufficient evidence of negligence on which to justify in award. Therefore, in view of the foregoing, the Court is constrained by the evidence to deny the claim.
Claim disallowed.